[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION RE. MODIFICATION/REARGUMENT AND PLAINTIFF'S MOTION FOR ALIMONY
On December 19, 2002, the court heard testimony regarding the defendant's motion seeking a contribution by the plaintiff and entered pendente lite orders that he contribute $300.00 per week to those expenses.
The plaintiff filed motions for pendente lite alimony, to reargue the court's December 19, 2002 decision, and for modification of the decision.
The court heard all the evidence presented on December 19, 2002 and January 23, 2003, and evaluated the credibility of the witnesses. The court is satisfied that the December 19, 2002 orders are correct. The Motion to Reargue is granted, but the relief requested is denied. The motion for modification and alimony are denied.
Orders will enter accordingly.
BY THE COURT,
______________ GRUENDEL, J. CT Page 1342